DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 10, 18, 32, 35-37, 40-42, 57, 63, 75, 80, 86, 95, 101 and 113-115 are pending in the instant invention.  According to the Amendments to the Claims, filed December 30, 2020, claims 2-9, 11-17, 19-31, 33, 34, 38, 39, 43-56, 58-62, 64-74, 76-79, 81-85, 87-94, 96-100, 102-112 and 116-126 were cancelled.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/786,842, filed December 31, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse,  in the reply filed on December 30, 2020, is acknowledged: a) Group I - claims 1, 10, 18, 32, 35-37, 40-42, 57, 63, 75, 80, 86, 95, 101, 113 and 114; and b) substituted heteroaryl of formula (I) - p. 160, Compound 10, shown to the right below, and hereafter referred to as 4-((3-acrylamidopiperidin-1-yl)methyl)-N-(4-(4-morpholino-7H-pyrrolo[2,3-d]pyrimidin-6-yl)phenyl)picolinamide, where m = 2; n =  4; A = N; Cy is shown to the left above, wherein Q = -NH- and Z = -CR5a=, where R5a = -H, substituted, at C-4, with morpholin-4-yl; R1 = -CH2-Cy2-NHC(O)-C(R6a)=C(R6b)(R6c), wherein Cy2 = -piperidin-1,3-diyl, Ra = -H, Rb = -H and Rc = -H, ; R2 = -H; R4a = -H; R4b = -H ; W = -C(O)-
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; X = -NR3a, wherein R3a = -H; and Y = -a single bond-.  Claims 1, 10, 18, 35, 41, 42, 57, 63, 75, 80, 86, 101, 113 and 114 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Likewise, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted heteroaryls of the formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), claim 115, directed to a method for treating an autoimmune disease or condition, comprising administering… a pharmaceutical composition comprising a substituted heteroaryl of the formula (I), previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on October 30, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Thus, a first Office action and prosecution on the merits of claims 1, 10, 18, 32, 35-37, 40-42, 57, 63, 75, 80, 86, 95, 101, and 113-115 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the substituted heteroaryls of the formula (I).
	The following title is suggested: SUBSTITUTED PYRIDINES AS IRREVERSIBLE INHIBITORS OF MENIN-MLL INTERACTION.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of formula (I) into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A compound according to formula (I):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:

	Cy is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, or 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
;
	wherein:
	Q is =N-, -NH-, -O-, or -S-; and
	Z is -CR5a= or -N=;

	wherein Cy is optionally substituted with one or more independently selected substituents;

	A is N;
	X is -C(R3b)2-, -NR3a-, or -O-;
	W is -C(O)-, -S(O)-, or -S(O)2-;
	Y is a single bond, -C(R3b)2-, -NR3a-, or -O-;

(i)	R1 is H, halo, CN, C1-6 alkyl, or C1-6 haloalkyl; and
	R2 is CH2-Cy2-NHC(O)-C(R6a)=C(R6b)(R6c) or Cy2-NHC(O)-C(R6a)=C(R6b)(R6c); or
(ii)	R1 is CH2-Cy2-NHC(O)-C(R6a)=C(R6b)(R6c) or Cy2-NHC(O)-C(R6a)=C(R6b)(R6c); and
	R2 is H, halo, CN, C1-6 alkyl, or C1-6 haloalkyl;

	each R3a is independently H or C1-6 alkyl;
	each R3b is independently H or C1-6 alkyl;
	each R4a is independently H, halo, CN, C1-6 alkyl, C(O)R, C(O)N(R)2, C(O)OR, N(R)2, NRC(O)R, OR, S(O)2R, C3-7 cycloalkyl, a 4- to 7-membered heterocycloalkyl ring, phenyl, an 8-20 membered bicyclic aryl ring, or a 5- or 6-membered heteroaryl ring, wherein the 4- to 7-membered heterocycloalkyl ring has 1 or 2 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, the 5- or 6-membered heteroaryl ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and each C1-6 alkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl ring, phenyl, 8-20 membered bicyclic aryl ring, and 5- or 6-membered heteroaryl ring is optionally and independently substituted with one or more independently selected substituents;
	each R4b is independently H, halo, CN, C1-6 alkyl, C(O)R, C(O)N(R)2, C(O)OR, N(R)2, NRC(O)R, OR, S(O)2R, C3-7 cycloalkyl, a 4- to 7-membered heterocycloalkyl ring, phenyl, an 8-20 membered bicyclic aryl ring, or a 5- or 6-membered heteroaryl ring, wherein the 4- to 7-membered heterocycloalkyl ring has 1 or 2 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, the 5- or 6-membered heteroaryl ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and each C1-6 alkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl ring, phenyl, 8-20 membered bicyclic aryl ring, and 5- or 6-membered heteroaryl ring is optionally and independently substituted with one or more independently selected substituents;
	each R is independently H, C1-6 aliphatic, a 4- to 7-membered saturated or partially unsaturated heterocycloalkyl ring, phenyl, an 8-10 membered bicyclic aryl ring, or a 5- or 6-membered heteroaryl ring, wherein the 4- to 7-membered saturated or partially unsaturated heterocycloalkyl ring has 1 or 2 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, the 5- or 6-membered heteroaryl ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and each C1-6 aliphatic, 4- to 7-membered heterocycloalkyl ring, phenyl, 8-10 membered bicyclic aryl ring, and 5- or 6-membered heteroaryl ring is optionally and independently substituted with one or more independently selected substituents; or
	two geminal R groups, together with the nitrogen atom to which they are attached, form a 4- to 7-membered saturated, partially unsaturated, or heteroaryl ring, wherein the 4- to 7-membered saturated, partially unsaturated, or heteroaryl ring has 0, 1, 2 or 3 additional heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;
	R5a is H, halo, CN, C1-6 alkyl, or C1-6 haloalkyl;
	R6a is H or C1-6 alkyl;
	R6b is H or C1-6 alkyl; or
	R6a and R6b, joined together, form a single bond;
	Rc is H or C1-6 alkyl;
	Cy2 is a 4- to 7-membered heterocycloalkyl ring, phenyl, or pyridyl, wherein the 4- to 7-membered heterocycloalkyl ring has 1 or 2 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein Cy2 is optionally substituted with one or more independently selected substituents;
	m is 1, 2, or 3; and
	n is 1, 2, 3, or 4.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein XWY is -CH2C(O)NH-, -CH2S(O)NH-, -CH2S(O)2NH-, -NHC(O)-, -NHC(O)CH2, -NHC(O)NH-, -NHS(O)CH2-, -NHS(O)NH-, -NHS(O)2CH2-, or -NHS(O)2NH-.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein the compound is according to formula (XXI):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(XXI)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	R8 is H; and
	R9 is H.

	Appropriate correction is required.

	Claim 32 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein the compound is according to formula (IIc) or formula (IId):

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 (IIc) or 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (IId)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	R2 is H, F, Cl, CN, CH3, CH2CH3, CH(CH3)2, or CF3.

	Appropriate correction is required.

	Claim 35 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein the compound is according to formula (XXIIa) or formula (XXIIb):

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 (XXIIa) or 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 (XXIIb)
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 36 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein the compound is according to formula (IIIc) or formula (IIId):

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 (IIIc) or 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 (IIId)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	R1 is H, F, Cl, CN, CH3, CH2CH3, CH(CH3)2, or CF3.

	Appropriate correction is required.

	Claim 41 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Cy2 is azetidinyl, pyrrolidinyl, piperidinyl, azepinyl, phenyl, or pyridyl, wherein the azetidinyl, pyrrolidinyl, piperidinyl, azepinyl, phenyl, or pyridyl is optionally substituted with one or more independently selected substituents.

	Appropriate correction is required.

	Claim 42 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein the compound is according to formula (IVa), formula (IVb), formula (XXIIIa), or formula (XXIIIb):

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 (IVa), 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 (IVb),

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 (XXIIIa), or 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 (XXIIIb)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	p is 0, 1, 2, or 3.

	Appropriate correction is required.

	Claim 57 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein the compound is according to formula (Va), formula (Vb), formula (XXIVa), or formula (XXIVb):

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 (Va), 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 (Vb),

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 (XXIVa), or 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 (XXIVb)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	R7 is a 4- to 7-membered heterocycloalkyl ring, phenyl, an 8-10 membered bicyclic aryl ring, or a 5- or 6-membered heteroaryl ring, wherein the 4- to 7-membered heterocycloalkyl ring has 1 or 2 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, the 5- or 6-membered heteroaryl ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and the 4- to 7-membered heterocycloalkyl ring, phenyl, an 8-10 membered bicyclic aryl ring, or a 5- or 6-membered heteroaryl ring is optionally substituted with one or more independently selected substituent; and
	p is 0, 1, 2, or 3.

	Appropriate correction is required.

	Claim 63 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 57, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R7 is pyrrolidinyl, piperidinyl, piperazinyl, morpholinyl, imidazolyl, or pyridyl, wherein the imidazolyl is optionally substituted with one or more substituents independently selected from the group consisting of F, Cl, CN, CH3, CF3, CH2CH3, and CH(CH3)2, and the pyridyl is optionally substituted with one or more substituents independently selected from the group consisting of F, Cl, CN, CH3, CF3, CH2CH3, CH(CH3)2, NH2, and OH.

	Appropriate correction is required.

	Claim 75 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein the compound is according to formula (VIa), formula (VIb), formula (XXVa), or formula (XXVb):

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
 (VIa),

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 (VIb),

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
 (XXVa), or
 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
 (XXVb),
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	p is 0, 1, 2, or 3.

	Appropriate correction is required.

	Claim 80 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, wherein the compound is according to formula (VIIa), formula (VIIb), formula (VIIc), formula (VIIIa), formula (VIIIb), formula (VIIIc), formula (XXVIa), formula (XXVIb), or formula (XXVIc):

    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
 (VIIa),

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
 (VIIb),

    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
 (VIIc),

    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
 (VIIIa),

    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
 (VIIIb),

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
 (VIIIc),

    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
 (XXVIa),

    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
 (XXVIb), or

    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
 (XXVIc),
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 86 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 80, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

(i)	R6a is H;
	R6b is H; and
	R6c is H; or

(ii)	R6a is H;
	R6b is H; and
	R6c is CH3 or CH2CH3; or

(iii)	R6a is H;
	R6b is H; and
	R6c is CH2CH(CH3)2; or

(iv)	R6a and R6b, joined together, form a single bond; and
	R6c is CH3.

	Appropriate correction is required.

	Claim 95 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

95.	The compound according to claim 1, wherein the compound is according to formula (IXa), formula (IXb), formula (IXc), formula (Xa), formula (Xb), formula (Xc), formula (XIa), formula (XIb), formula (XIc), formula (XIIa), formula (XIIb), or formula (XIIc):

    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
 (IXa),

    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
 (IXb),

    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
 (IXc),

    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
 (Xa),

    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
 (Xb),

    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
 (Xc),

    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
 (XIa),

    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
 (XIb),

    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
 (XIc),

    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
 (XIIa),

    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
 (XIIb), or

    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
 (XIIc),
or a pharmaceutically acceptable salt or stereoisomer thereof.

95a.	A compound according to formula (XIIIa), formula (XIIIb), formula (XIIIc), formula (XIVa), formula (XIVb), or formula (XIVc):

    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
 (XIIIa),

    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
 (XIIIb),

    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
 (XIIIc),

    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
 (XIVa),

    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
 (XIVb), or

    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
 (XIVc),
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 101 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
101.	The compound according to claim 1, wherein the compound is according to formula (XVI), formula (XVII), formula (XXVIIa), formula (XXVIIb), formula (XXVIIc), formula (XXVIIIa), formula (XXVIIIb), or formula (XXVIIIc):

    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
 (XVI),

    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
 (XVII),

    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
 (XXVIIa),

    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale
 (XXVIIb),

    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale
 (XXVIIc),

    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale
 (XXVIIIa),

    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale
 (XXVIIIb), or

    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale
 (XXVIIIc),
or a pharmaceutically acceptable salt thereof.

101a.	A compound is according to formula (XXIXa), formula (XXIXb), or formula (XXIXc):

    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale
 (XXIXa),

    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
 (XXIXb), or

    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
 (XXIXc),
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 113 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a therapeutically effective amount of a compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 114 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition of claim 113, wherein the pharmaceutical composition is formulated for a route of administration selected from the group consisting of buccal administration, nasal administration, oral administration, parenteral administration, rectal administration, and topical administration.

	Appropriate correction is required.

	Claim 115 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation(s):
115.	A method for inhibiting menin-MLL activity in a patient, comprising administering to the patient in need thereof a therapeutically effective amount of the pharmaceutical composition of claim 113.

115a.	The method of claim 115, wherein the patient has an autoimmune disease or an autoimmune condition.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Scope of Enablement - Substituted heteroaryls of the formula (I)

	Claims 1, 10, 18, 32, 36, 37, 40, 41, 57, 63, 80, 86, 101 and 113-115 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted heteroaryls of the formula (I), where A = N, does not reasonably provide enablement for substituted heteroaryls of the formula (I), where A = C.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Substituted heteroaryls of the formula (I), where A = C, as recited in claim 1, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use substituted heteroaryls of the formula (I), where A = C.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted heteroaryls of the formula (I), shown to the right;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted heteroaryls of the formula (I), shown to the right above, and the pharmacokinetic behavior of these substances as inhibitors of menin-MLL activity;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 20/142557, as provided in the file and cited on the IDS, illustrates a synthesis of the instantly recited substituted heteroaryls of the formula (I) {Butler, et al. WO 20/142557, 2020};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s substituted heteroaryls of the formula (I), where A = C, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of the Generic Synthetic Scheme, on page 129 of the instant specification, and Butler, et al. in WO 20/142557, as provided in the file and cited on the IDS, whether the instantly recited substituted heteroaryls of the formula (I), where A = C, are enabled.  Moreover, the following excerpt is taken from Dörwald, which has relevance to the synthesis of substituted heteroaryls of the formula (I), where A = C (Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using substituted heteroaryls of the formula (I), where A = C;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted heteroaryls of the formula (I), where A = N; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited substituted heteroaryls of the formula (I), where A = C.  The specification lacks working examples of substituted heteroaryls of the formula (I), where A = C.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited substituted heteroaryls of the formula (I), where A = C.  Thus, it is unclear, based on the guidance provided by the specification, whether a substituted heteroaryl of the formula (I), such as 3-((3-acrylamidopiperidin-1-yl)methyl)-N-(4-(4-morpholino-7H-pyrrolo[2,3-d]pyrimidin-6-yl)phenyl)benzamide, shown to the left above, is either synthetically feasible or possesses utility as an inhibitor of menin-MLL activity.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using substituted heteroaryls of the formula (I), where A = C, is clearly justified.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

Enablement - Method for treating an autoimmune disease or condition, comprising administering… a pharmaceutical composition comprising a substituted heteroaryl of the formula (I)

	Claim 115 is rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claim contains subject matter, particularly a method for treating an autoimmune disease or condition, comprising administering… a pharmaceutical composition comprising a substituted heteroaryl of the formula (I), which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with this claim.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a method for treating an autoimmune disease or condition, comprising administering… a pharmaceutical composition comprising a substituted heteroaryl of the formula (I), shown to the right;

(b)	Nature of the invention - the nature of the invention is performance of a method for treating an autoimmune disease or condition, comprising administering… a pharmaceutical composition comprising a substituted heteroaryl of the formula (I), shown to the right above;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of autoimmune diseases or conditions, including, but not limited to, rheumatoid arthritis and/or lupus {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 20/142557, as provided in the file and cited on the IDS, illustrates the synthesis of substituted heteroaryls of the formula (I), and/or methods of use thereof {Butler, et al. WO 20/142557, 2020 };

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method for treating an autoimmune disease or condition, comprising administering… a pharmaceutical composition comprising a substituted heteroaryl of the formula (I), would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;


(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method for treating an autoimmune disease or condition, comprising administering… a pharmaceutical composition comprising a substituted heteroaryl of the formula (I);

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method for treating an autoimmune disease or condition, comprising administering… a pharmaceutical composition comprising a substituted heteroaryl of the formula (I).
			Similarly, according to the specification, substituted heteroaryls of the formula (I) are capable of treating a variety of autoimmune diseases or conditions, including, but not limited to, rheumatoid arthritis and/or lupus; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any autoimmune diseases or conditions, including, but not limited to, rheumatoid arthritis and/or lupus.  There is insufficient disclosure to reasonably conclude that the method for treating an autoimmune disease or condition, comprising administering… a pharmaceutical composition comprising a substituted heteroaryl of the formula (I), as recited, would contribute to treatment of any autoimmune diseases or conditions, including, but not limited to, rheumatoid arthritis and/or lupus.  Furthermore, the combination of the instant specification and Butler, et al. in WO 20/142557, as provided in the file and cited on the IDS, lacks adequate credible evidence to support the assertion that a method for treating an autoimmune disease or condition, comprising administering… a pharmaceutical composition comprising a substituted heteroaryl of the formula (I), as recited, would contribute to the prophylaxis of any autoimmune diseases or conditions, including, but not limited to, rheumatoid arthritis and/or lupus, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claims.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a substituted heteroaryl of the formula (I), such as 4-((3-acrylamidopiperidin-1-yl)methyl)-N-(4-(4-morpholino-7H-pyrrolo[2,3-d]pyrimidin-6-yl)phenyl)picolinamide, shown to the left above, possesses utility as a therapeutic agent, useful in a method for treating an autoimmune disease or condition, comprising administering… a pharmaceutical composition comprising a substituted heteroaryl of the formula (I).  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro method for treating an autoimmune disease or condition, comprising administering… a pharmaceutical composition comprising a substituted heteroaryl of the formula (I), wherein the autoimmune disease or condition, includes, but is not limited to, rheumatoid arthritis and/or lupus, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method for treating an autoimmune disease or condition, comprising administering… a pharmaceutical composition comprising a substituted heteroaryl of the formula (I), is clearly justified.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 10, 18, 32, 35-37, 40-42, 57, 63 and 113-115 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that the term, substituted, and/or the phrase, optionally substituted, in claims 1, 41, and 57, with regard to Cy, Cy2, R4a, R4b, R7, and/or R, respectively, is a relative phrase which renders the claims indefinite.  The term, substituted, and/or the phrase, optionally substituted, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on pages 28-31, uses open language, such as include, to define the phrase, suitable substituent, as halogen, R*, etc., and further discloses that the substituents themselves may be further substituted; however, neither the specification, nor the claims, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted heteroaryls of the formula (I) have been rendered indefinite by the use of the term, substituted, and/or the phrase, optionally substituted, with regard to Cy, Cy2, R4a, R4b, R7, and/or R, respectively.
	The examiner suggests omitting the term, substituted, and/or the phrase, optionally substituted, with regard to Cy, Cy2, R4a, R4b, R7, and/or R, respectively, and providing discrete substituents for each occurrence where substituents are desired, with regard to Cy, Cy2, R4a, R4b, R7, and/or R, respectively, to overcome this rejection.

	Claim 18 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 18 recites the limitation, The compound according to claim 1, wherein the compound is according to formula (XXI):… wherein… each R8 and R9 is independently H, C1-6 alkyl, C1-6 haloalkyl, halo, or CN, in lines 1-7 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls of the formula (I).  According to claim 1, R1 or R2 is recited as CH2-Cy2-NHC(O)-C(R6a)=C(R6b)(R6c), with respect to the substituted heteroaryls of the formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 32 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 32 recites the limitation, The compound according to claim 1, wherein the compound is according to formula (IIc) or (IId):… wherein… R2 is… OCH3 or OCH2CH3, in lines 1-7 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls of the formula (I).  According to claim 1, R2 is not recited as either OCH3, or OCH2CH3, with respect to the substituted heteroaryls of the formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 36 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 36 recites the limitation, The compound according to claim 1, wherein the compound is according to formula (IIIc) or (IIId):… wherein… R1 is… OCH3 or OCH2CH3, in lines 1-7 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls of the formula (I).  According to claim 1, R1 is not recited as either OCH3, or OCH2CH3, with respect to the substituted heteroaryls of the formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 37 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 36 recites the limitation, The compound according to claim 1, wherein the compound is according to formula (XXXIIb), (XXXIId) or (XXXIIf):… wherein… R1 is… OCH3 or OCH2CH3, in lines 1-7 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls of the formula (I).  According to claim 1, (a) R2 is recited as Cy2-NHC(O)-C(R6a)=C(R6b)(R6c), and (b) R1 is not recited as either OCH3, or OCH2CH3, respectively, with regard to the substituted heteroaryls of the formula (I).
	The examiner suggests cancelling the claim, to overcome this rejection.

	Claim 40 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 40 recites the limitation, The compound according to claim 1, wherein the compound is according to formula (XXXIIIb), (XXXIIId) or (XXXIIIf):…, in lines 1-7 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls of the formula (I).  According to claim 1, R2 is recited as Cy2-NHC(O)-C(R6a)=C(R6b)(R6c), with respect to the substituted hetero-aryls of the formula (I).
	The examiner suggests cancelling the claim, to overcome this rejection.

	Claim 57 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that claim 57 recites the limitation, The compound according to claim 1, wherein the compound is according to formula… (XXXIVa), (XXXIVb), (XXXVa), (XXXVb), (XXXVIa), or (XXXVIb):….  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls of the formula (I).  According to claim 1, R1 is recited as Cy2-NHC(O)-C(R6a)=C(R6b)(R6c), with respect to the substituted heteroaryls of the formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 63 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 63 recites the limitation, The compound according to claim 1, wherein R7 is…, in lines 1-4 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls of the formula (I).  According to claim 1, R7 is not recited, with respect to the substituted heteroaryls of the formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 80 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 80 recites the limitation, The compound according to claim 1, wherein the compound is according to formula… (XXXVIIa), (XXXVIIb), (XXXVIIIa), (XXXVIIIb), (XXXIXa), or (XXXIXb):….  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls of the formula (I).  According to claim 1, one of R1 and R2 is recited as Cy2-NHC(O)-C(R6a)=C(R6b)(R6c), with respect to the substituted heteroaryls of the formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 86 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 86 recites the limitation, The compound according to claim 80, wherein… (iii) R6c is CH2NMe2, in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted hetero-aryls of the formula (I).  According to claim 1, R6c is not recited as CH2NMe2, with respect to the substituted heteroaryls of the formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 95 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 95 recites the limitation, The compound according to claim 1, wherein the compound is according to formula (XIIIa), (XIIIb), (XIIIc), (XIVa), (XIVb), or (XIVc), in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls of the formula (I).  According to claim 1, R6c is not recited as optionally substituted C1-6 alkyl, with respect to the substituted heteroaryls of the formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 101 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 101 recites the limitation, The compound according to claim 1, wherein the compound is according to formula… (XLa), (XLb), (XLc), (XLIa), (XLIb), (XLIc), (XLIIa), (XLIIb), (XLIIc), (XLIIIa), (XLIIIb), or (XLIIIc):….  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls of the formula (I).  According to claim 1, one of R1 and R2 is recited as Cy2-NHC(O)-C(R6a)=C(R6b)(R6c), with respect to the substituted heteroaryls of the formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 113 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 113 recites the limitation, A pharmaceutical composition comprising a therapeutically effective amount of a compound according to claim 1, or a pharmaceutically acceptable salt, solvate, or prodrug thereof, and a pharmaceutically acceptable carrier, in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted heteroaryls of the formula (I).  According to claim 1, a solvate and/or a prodrug is not recited, with respect to the substituted heteroaryls of the formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.


Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 37 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 37 recites the limitation, The compound according to claim 1, wherein the compound is according to formula… (XXXIIb),… (XXXIId),… or (XXXIIf), in lines 1-7 of the claim.  According to claim 1, R2 is Cy2-NHC(O)-C(R6a)=C(R6b)(R6c), with respect to the substituted heteroaryls of the formula (I).  Consequently, since The compound according to claim 1, wherein the compound is according to formula… (XXXIIb),… (XXXIId),… or (XXXIIf), fails to specify a further limitation to the substituted hetero-aryls of the formula (I), as recited in claim 1, and/or fails to include all the limitations of the substituted heteroaryls of the formula (I), as recited in claim 1, the instant dependent claim is rendered improperly dependent under 35 U.S.C. § 112(d).
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor cancel the dependent claim, to overcome this rejection.

	Claim 40 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 40 recites the limitation, The compound according to claim 1, wherein the compound is according to formula… (XXXIIIb),… (XXXIIId),… or (XXXIIIf), in lines 1-7 of the claim.  According to claim 1, R2 is Cy2-NHC(O)-C(R6a)=C(R6b)(R6c), with respect to the substituted heteroaryls of the formula (I).  Consequently, since The compound according to claim 1, wherein the compound is according to formula… (XXXIIIb),… (XXXIIId),… or (XXXIIIf), fails to specify a further limitation to the substituted heteroaryls of the formula (I), as recited in claim 1, and/or fails to include all the limitations of the substituted heteroaryls of the formula (I), as recited in claim 1, the instant dependent claim is rendered improperly dependent under 35 U.S.C. § 112(d).
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor cancel the dependent claim, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624